887 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy HOWARD, Plaintiff-Appellant,v.ACME-CLEVELAND CORPORATION, d/b/a Cleveland Twist DrillCompany, Defendant-Appellee.
No. 89-3804.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1989.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge*.

ORDER

2
The plaintiff appeals the dismissal of his action with prejudice for want of prosecution.  On September 12, 1989, this Court entered an order to show cause why this appeal should not be dismissed for lack of jurisdiction.  The plaintiff has filed no response.


3
The district court entered its final judgment on July 19, 1989.  Pursuant to Fed.R.App.P. 4(a)(1), the plaintiff had thirty days, i.e., until August 18, 1989, in which to file a notice of appeal.  The notice of appeal filed on August 29, 1989, was not within that time period.  The district court record filed with this Court shows that no extension of time in which to file a notice of appeal was sought.  Timely filing of a notice of appeal is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.    Browder v. Director, Department of Corrections of Illinois, 434 U.S. 257, 264 (1978);  Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Local Rules.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation